Citation Nr: 1616790	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-26 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for bilateral pulmonary emboli, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for right bundle branch block, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for renal insufficiency, to include as secondary to a service-connected disability.

5.  Entitlement to an initial disability rating greater than 50 percent for service-connected  posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to June 1970 and March 1971 to May 1976, to include a tour of duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and April 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Roanoke, Virginia.

In August 2007, the RO denied service connection for hypertension, bilateral pulmonary emboli, right bundle branch block, and renal insufficiency, in part because the Veteran failed to appear for scheduled VA examinations.  Prior to the issuance of the August 2007 decision, by letter dated August 9, 2007, the Veteran requested that he be rescheduled for the requested VA examinations.  The requested VA examinations were conducted in December 2007.  By rating action dated in May 2008, the RO determined that the August 2007 decision was final, and that the Veteran had not submitted new and material evidence to reopen the previously denied claims.  The Board, however, finds that the August 2007 rating decision had not become final, and that the evidence submitted within one year of the August 2007 rating decision, at the very least, constituted new and material evidence pertaining to the claims prior to the expiration of the appellate period.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 2007 rating is the proper rating action on appeal, and the issues are as captioned above.

The April 2009 rating action granted service connection for PTSD, assigning an initial 50 disability rating.  The Veteran expressed disagreement with the respective initial disability ratings and perfected substantive appeals.

In December 2013, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided in Washington, DC.  A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in August 2014 at which time it was remanded for additional development.  It is now returned to the Board. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand; however, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.
With regard to the issue of an increased disability rating for the service-connected PTSD, as indicated in the Board's August 2014 Remand, during the December 2013 hearing, the Veteran and his son had described symptoms that included paranoia, isolation, insomnia, auditory and visual hallucinations, anger, and a short temper.  A May 2012 VA PTSD examination report had shown that the Veteran met the criteria for a diagnosis of PTSD, but that the only symptom that applied to the diagnosis was impairment of short and long term memory.  As the Veteran testified that his PTSD was considerably more severe than suggested in the May 2012 VA examination report, the Board remanded the issue for a VA examination to assess the current nature and extent of the service-connected PTSD.  

The Veteran underwent the requested VA examination in July 2015.  The Veteran was said to have met the criteria for a diagnosis of PTSD, and his associated symptoms were said to include depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; impairment of short- and long-term memory; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty adapting to stressful circumstances, including work or a work-like setting.  The examiner concluded that the PTSD resulted in occupational and social impairment with reduced reliability and productivity.

The examiner added that although there was impairment in social and occupational functioning due to the PTSD symptoms, the Veteran is not considered to be totally socially and occupationally impaired due to the these symptoms.  It was noted that he experienced a stroke in 2006, which may have also caused difficulty with employment and activities of daily life; and the examiner deferred to the appropriate provider for an opinion regarding the impact of the stroke.  The examiner, however, did not identify the appropriate provider, nor did the examiner suggest which, if any, symptoms experienced by the Veteran were attributable to the PTSD and which to the 2006 stroke.  As the precise nature of the Veteran's PTSD remains unclear, an opinion must be obtained as to whether the symptomatology associated with the service-connected PTSD can be dissociated from those symptoms attributable to the non-service-connected 2006 stroke.  (Where non-service-connected symptoms cannot be separated from service-connected symptoms, all of the symptoms are treated as connected to service.  See Mittleider v. Brown, 11 Vet App 181 (1998); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  As such, an addendum to the July 2015 medical examination report should be obtained.

With regard to the issue of service connection for hypertension, the issue was remanded in August 2014 so that an opinion may be provided as to whether the hypertension had its onset in service, or was otherwise the result of service; and whether the hypertension was either caused or aggravated by a service-connected disability.

A VA hypertension examination report dated in July 2015 shows that the Veteran was diagnosed with hypertension.  The examiner , in pertinent part, concluded that it was less likely than not that the hypertension was caused or aggravated by the service-connected diabetes mellitus and/or PTSD.  In the rationale provided, the examiner states "Diabetes and HPT are often associated together-but review of literature that diabetes mellitus causes HPT."  The Board finds that this statement, on its face, is incoherent and of limited probative value.

Moreover, in the paragraphs that follow, the VA examiner suggests that there is increasing evidence that immigrants and traumatized individuals have elevated prevalence of medical disease-with the prevalence of hypertension being 42 percent; however, in a subsample with body mass index (BMI) measurements subjected to logistic regression, only BMI and age were related to hypertension.  The examiner explained that immigrant status, presence of psychiatric disorder, history of psychological trauma, and obesity probably all contributed to the high prevalence rate.  Nonetheless, the examiner concluded that it was less likely than not that the hypertension was caused by the service-connected PTSD.  The Board finds that this conclusion appears to be inconsistent with the rationale provided by the examiner.  In light of the foregoing, the Board finds that an addendum to the report should be obtained.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the outcome of the issue of service connection for hypertension may impact the outcome of the issues of service connection for bilateral pulmonary emboli, right bundle branch block, and renal insufficiency, adjudication of those issues will be held in abeyance pending the aforestated development and adjudication of the Veteran's claim of service connection for hypertension.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall return the claims file to the examiner that completed the July 2015 VA PTSD medical opinion. The entire claims file and a copy of this Remand must be provided and reviewed in conjunction with formulating an opinion.  If that examiner is no longer available, another equally qualified examiner must provide the addendum opinion.

The examiner should clarify the symptoms associated with the Veteran's PTSD that impact his social and occupational functioning, compared with those attributed to the residuals of the 2006 stroke.  The examiner is advised that in assessing the degree of disability, where manifestations of a service-connected disability cannot be separated from the manifestations of a non-service-connected disability, all manifestations must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

Additionally, the examiner is requested to identify the appropriate medical care provider that may be required to differentiate the PTSD symptoms impacting social and occupational functioning from those attributed to the residuals of the 2006 stroke-as noted in the July 2015 examination report.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.  The need for additional examination of the Veteran is to be determined following the addendum opinion provided by the examiner.

3.  The AOJ shall return the claims file to the examiner that completed the July 2015 VA hypertension medical opinion.  The entire claims file and a copy of this Remand must be provided and reviewed in conjunction with formulating an opinion.  If that examiner is no longer available, another equally qualified examiner must provide the addendum opinion.

The examiner is requested to provide an opinion as to the following:

(a) whether it is at least as likely as not that the Veteran's asserted hypertension was caused (in whole or in part) by a service-connected disability, to specifically include diabetes mellitus and PTSD; and

(b) whether it is at least as likely as not that the Veteran's hypertension is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include diabetes mellitus and PTSD.

In doing so, the examiner is requested to

(i) clarify the following statement made in the July 2015 VA examination report "Diabetes and HPT are often associated together-but review of literature that diabetes mellitus causes HPT."  

(ii) explain the conclusion that it was less likely than not that a service-connected disability (specifically PTSD) either caused or aggravates the hypertension, when the cited studies were said to conclude that "immigrant status, presence of psychiatric disorder, history of psychological trauma, and obesity probably all contributed to the high prevalence rate."
The examiner is advised that if hypertension is aggravated by a service-connected disability, the extent of such aggravation should be indicated by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is also advised that the absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The Veteran is competent to report symptoms and history as witnessed, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the lay reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.  The need for additional examination of the Veteran is to be determined following the addendum opinion provided by the examiner.

4.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

